Citation Nr: 1759173	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a compensable initial rating, prior to January 13, 2016, for right foot plantar fasciitis.

2.  Entitlement to a compensable initial rating, prior to January 13, 2016, for left foot plantar fasciitis.

3.  Entitlement to a compensable initial rating, prior to January 13, 2016, for right foot hallux valgus.

4.  Entitlement to a compensable initial rating, prior to January 13, 2016, for left foot hallux valgus.

5.  Entitlement to a rating in excess of 10 percent, on and after January 13, 2016, for right foot plantar fasciitis.

6.  Entitlement to a rating in excess of 10 percent, on and after January 13, 2016, for left foot plantar fasciitis.

7.  Entitlement to a rating in excess of 10 percent, on and after January 13, 2016, for right foot hallux valgus.

8.  Entitlement to a rating in excess of 10 percent, on and after January 13, 2016, for left foot hallux valgus.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981, from January 2002 to May 2002, and from September 2002 to October 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware.  This appeal was before the Board in August 2015, at which time it was remanded for additional development.  After the issuance of a January 2016 supplemental statement of the case, this appeal was remitted to the Board for further appellate review.

Throughout the pendency of this appeal, VA has assigned one disability rating for the Veteran's service-connected right plantar fasciitis, with hallux valgus, and one disability rating for his left plantar fasciitis, with hallux valgus, both under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, when a disability is specifically listed in the VA Schedule for Rating Disabilities (Rating Schedule), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Hallux valgus is a disability for which there exists a specific diagnostic code (38 C.F.R. § 4.71a, Diagnostic Code 5280) and, thus, the Veteran's right and left hallux valgus cannot be rated by analogy under Diagnostic Code 5284, even as an aspect of another disability.  Consequently, the Board has separated the Veteran's hallux valgus disabilities from his plantar fasciitis; each disability will be rated separately.  The Board has captioned the Veteran's claims to reflect this change.  

The Board acknowledges that the RO assigned a single 20 percent rating for right plantar fasciitis with hallux valgus, and a single 20 percent rating for left plantar fasciitis with hallux valgus, both effective January 13, 2016.  In separating his bilateral plantar fasciitis from his bilateral hallux valgus, the Board has bifurcated the 20 percent ratings, assigning a 10 percent rating for right plantar fasciitis, 10 percent to right hallux valgus, 10 percent to left plantar fasciitis, and 10 percent to left hallux valgus, each effective January 13, 2016.  As the bifurcation does not affect the Veteran's overall rating, this is not considered a reduction.  See 38 C.F.R. §§ 3.105(e), 4.25 (2017).  The Board will address the merits of the Veteran's claims as captioned above.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's right and left plantar fasciitis more nearly approximated moderate level of severity.  The record did not include objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, or indication of swelling on use.

2.  Prior to January 13, 2016, the Veteran's right and left hallux valgus were manifested by painful joint movement.

3.  A 10 percent rating is the maximum schedular rating available for hallux valgus.


CONCLSUIONS OF LAW

1.  Prior to January 13, 2016, the criteria for an initial 10 percent rating, but not more, is warranted for right plantar fasciitis.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).

2.  Prior to January 13, 2016, the criteria for an initial 10 percent rating, but not more, is warranted for left plantar fasciitis.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).

3.  On and after January 13, 2016, the criteria for a rating in excess of 10 percent for right plantar fasciitis were not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).

4.  On and after January 13, 2016, the criteria for a rating in excess of 10 percent for left plantar fasciitis were not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).

5.  Prior to January 13, 2016, the criteria for an initial 10 percent rating, but not more, is warranted for right hallux valgus.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2017).

6.  Prior to January 13, 2016, the criteria for an initial 10 percent rating, but not more, is warranted for left hallux valgus.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2017).

7.  On and after January 13, 2016, the criteria for a rating in excess of 10 percent for right hallux valgus were not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2017).

8.  On and after January 13, 2016, the criteria for a rating in excess of 10 percent for left hallux valgus were not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2015, the Board remanded the Veteran's claims in order for the Agency of Original Jurisdiction (AOJ) to obtain additional relevant evidence and to provide the Veteran another VA examination.  After undertaking this development, the AOJ issued a January 2016 supplemental statement of the case.  The appeal was then remitted to the Board for further appellate review.  The Board finds that the AOJ substantially complied with the directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability ratings are determined by applying the criteria set forth in the Rating Schedule.  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Plantar Fasciitis

The Veteran's right and left plantar fasciitis is rated as noncompensable prior to January 13, 2016, and 10 percent thereafter.  Because there is no specific diagnostic code for plantar fasciitis, it is by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).

Under Diagnostic Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a zero percent rating is warranted.  When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted.  When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral and a 30 percent is warranted when it is bilateral.  When it is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthotic shoes or appliances, a 30 percent rating is warranted when it is unilateral and a 50 percent rating is warranted when it is bilateral.

The words "mild," "moderately," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Private treatment reports dated from January 2013 to May 2013, show that the Veteran experienced ongoing right heel pain.  His private podiatrist directed him to treat his pain with stretching, icing, use of a splint at night, and orthotics.  Significantly, the Veteran reported in April 2013 that his pain had generally improved and that he only experienced pain "rarely."  Moreover, according to a May 2013 report, the Veteran stated that he had increased his running "with no problems."

In a January 2013 statement, the veteran stated that his work as a poultry farmer was affected by his feet because he was required to walk a minimum of two miles on a daily basis "in less than desirable conditions."

In March 2013, the Veteran underwent a VA examination to assess the severity of his right and left plantar fasciitis.  The Veteran reported that had experienced right heel pain for many years.  He treated his symptoms with stretching, icing, and orthotics.  Upon palpation, the Veteran endorsed pain from right plantar to medial heel.

On January 13, 2016, the Veteran underwent another VA examination to assess the severity of his right and left plantar fasciitis.  The Veteran reported that his feet began to hurt while wearing boots during his active duty, not as the result of an injury.  The Veteran described his current pain as "stabbing," with flare-ups resulting from standing on cement.  With respect to functional loss or functional impairment, the Veteran stated that he was unable to stand for long periods.  The examiner found that the Veteran experienced bilateral disturbance of locomotion as well.  The Veteran reported bilateral foot pain, worse with use.  There was no pain on manipulation of his feet, no swelling, and characteristic callouses on the right; however, the Veteran endorsed extreme tenderness on the plantar surface of his feet, bilaterally, which was improved with use of orthotics.  The examiner found decreased longitudinal arch height with weight-bearing on the right; but there was no marked deformity and no marked pronation.  Further, the examiner found that the Veteran's weight-bearing line fell over or medial to his great toe, bilaterally, which was caused by his plantar fasciitis.  The examiner did not find an inward bowing of the Veteran's Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon.  Diagnostic testing revealed the presence of degenerative arthritis, bilaterally, and a right plantar calcaneal spur.  The examiner found no major changes in the x-rays since 2011.  The examiner also detected the presence of other "foot injuries" that were not already described, but did not specify the nature thereof.  He characterized their severity as "moderately severe," and found them to be present bilaterally.  Because the examiner did not clearly separate the disabilities, the Board will consider the moderately severe symptoms as part of the Veteran's plantar fasciitis, bilaterally.

Prior to January 13, 2016, the Board finds that the symptoms associated with the Veteran's right and left plantar fasciitis more nearly approximated moderate severity, warranting an initial 10 percent rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

A rating in excess of 10 percent, either before January 13, 2016, or thereafter, is not warranted for severe plantar fasciitis, bilaterally.  Although the evidence of record showed the presence of use accentuated pain, bilaterally, and characteristic callosities on his right foot, there is no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, or indication of swelling on use.  Further January 2016 VA examiner characterized the severity as being moderately severe, not severe.  As such, the Board finds that a rating in excess of 10 percent is denied throughout the appeal period.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990). 

The Board has reviewed the remaining diagnostic codes relating to foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2017).  The evidence does not reflect that the Veteran has weak foot, claw foot (pes cavus), anterior metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  As such, Diagnostic Codes 5277 to 5283 are inapplicable in this case.  

Additionally, the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484, 491 (2016).  The evidence does not demonstrate that the Veteran's right or left plantar fasciitis resulted from an injury, but developed over time.  Indeed, throughout the pendency of this appeal, the Veteran specifically denied trauma or injury.  As such, Diagnostic Code 5284 in not applicable to the Veteran's right or left plantar fasciitis.  

Hallux Valgus

Prior to January 13, 2016, a noncompensable rating has been assigned to the Veteran's right and left foot hallux valgus; separate 10 percent ratings have been assigned on and after January 13, 2016.

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for severe unilateral hallux valgus, if such condition is equivalent to an amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The maximum 10 percent evaluation is also assigned for post-operative residuals of hallux valgus where there is a resection of the metatarsal head.  Although a noncompensable rating is not listed under Diagnostic Code 5280, a noncompensable rating may be assigned where the criteria for a compensable rating are not met. 38 C.F.R. § 4.31 (2017). 

Ratings assigned under Diagnostic Code 5280 are not predicated on a limitation of motion.  However, a minimum rating under 38 C.F.R. § 4.59 applies to actual painful motion of a joint regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is a painful, unstable, or malaligned joint.  

The evidence establishes that the Veteran's right and left hallux valgus disabilities resulted in pain prior to January 13, 2016.  Consequently, the Veteran is entitled to separate 10 percent disability ratings prior to January 13, 2016, for right and left hallux valgus.  See 38 C.F.R. § 4.59. 

Given that hallux valgus is specifically listed in the Rating Schedule, consideration under a diagnostic code other than 5280 is unavailable.  Copeland, 27 Vet. App. at 337.  The maximum rating available rating under Diagnostic Code 5280 has been assigned throughout the entire appeal period and, as such, a rating in excess of 10 percent is not available.


ORDER

Prior to January 13, 2016, a 10 percent rating, but not more, for right plantar fasciitis is granted.

Prior to January 13, 2016, a 10 percent rating, but not more, for left plantar fasciitis is granted.

On and after January 13, 2016, a rating in excess of 10 percent rating for right plantar fasciitis is denied.

On and after January 13, 2016, a rating in excess of 10 percent rating for left plantar fasciitis is denied.

Prior to January 13, 2016, a 10 percent rating, but not more, for right hallux valgus is granted.

Prior to January 13, 2016, a 10 percent rating, but not more, for left hallux valgus is granted.

On and after January 13, 2016, a rating in excess of 10 percent rating for right hallux valgus is denied.

On and after January 13, 2016, a rating in excess of 10 percent rating for left hallux valgus is denied.



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Department of Veterans Affairs


